Citation Nr: 1630544	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  06-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for the service-connected urinary incontinence.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a back disorder. 

6.  Entitlement to service connection for an eye disorder, to include open angle glaucoma and cataracts, to include as secondary to the service-connected diabetes mellitus.

7.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a gastrointestinal disorder, secondary to the service-connected PTSD.

9.  Entitlement to service connection for a sleep disorder, secondary to the service-connected PTSD.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had a period of active duty for training (ACDUTRA) from February 1967 to June 1967, and active service from May 1968 to July 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from April 2005, July 2005, September 2007, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A claim for service connection for a psychiatric disorder, diabetes mellitus, a gastrointestinal disorder, a back disorder, hearing loss, and a sleep disorder was received in May 2004.  The April 2005 rating decision, in pertinent part, denied service connection for PTSD, a gastrointestinal disorder, a back disorder, bilateral hearing loss, and a sleep disorder.  The July 2005 rating decision, in pertinent part, granted service connection for urinary incontinence, as secondary to the service-connected diabetes mellitus, and assigned a 20 percent initial disability rating effective May 17, 2004 (the date the service connection claim for diabetes mellitus was received by VA).

Claims for service connection for migraine headaches and an eye disorder were received in November 2006 and March 2007, respectively.  The September 2007 rating decision denied service connection for migraine headaches and an eye disorder.

In May 2008, the Board denied initial disability ratings in excess of 30 percent for nephropathy with hypertension and in excess of 0 percent for residuals of prostate cancer, denied service connection for PTSD, a gastrointestinal disorder, flatfeet, a left ankle disorder, a back disorder, right ear hearing loss, tinnitus, a sleep disorder, and a skin disorder on the chest, back, and arms, and remanded the issues of an initial disability rating in excess of 20 percent for urinary incontinence and service connection for left ear hearing loss for additional development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In an October 2010 Memorandum Decision, the Court affirmed the Board's decision in part and vacated the decision in part.  The Court held that, because the Veteran did not assert any error in the Board's decision regarding the issues on higher initial disability ratings for nephropathy with hypertension and residuals of prostate cancer, these claims had been abandoned on appeal.  The Court further held that, because the Veteran did not make any argument with regard to the Board's denial of service connection on a direct basis for the claimed gastrointestinal and sleep disorders, this aspect of the appeal had also been abandoned.  The Court affirmed the Board's denial of service connection for flatfeet and a left ankle disorder.  The Court remanded the issues of service connection for a skin disorder, PTSD, tinnitus, a back disorder, right ear hearing loss, a gastrointestinal disorder as secondary to PTSD, and a sleep disorder as secondary to PTSD.  

In May 2011, the Board denied service connection for a skin disorder and remanded the issues of an initial disability rating in excess of 20 percent for urinary incontinence and service connection for an acquired psychiatric disorder, to include PTSD, gastrointestinal and sleep disorders as secondary to PTSD, a back disorder, left and right ear hearing loss, tinnitus, migraine headaches, and an eye disorder for additional development.  

The December 2014 rating decision granted service connection for PTSD and tinnitus and assigned 30 and 10 percent initial disability ratings, respectively, effective May 17, 2004.  In March 2015, the Veteran filed a notice of disagreement with the initial disability rating assigned for the service-connected PTSD.

As discussed in detail below, the Board is remanding the issues of an initial disability rating in excess of 20 percent for urinary incontinence, an initial disability rating in excess of 30 percent for PTSD, service connection for right ear hearing loss, a back disorder, an eye disorder, migraine headaches, a gastrointestinal disorder, and a sleep disorder, and entitlement to a TDIU.  

With respect to the issue of service connection for left ear hearing loss, decided herein, a VA examination was conducted in February 2013 to assist in determining the nature and etiology of the left ear hearing loss.  An addendum VA medical opinion was obtained in November 2014.  The Board finds that the February 2013 VA examination report and November 2014 medical opinion were thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order with respect to the issue of service connection for left ear hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Further, in February 2016, the Veteran submitted a "claim" for service connection for cataracts, to include as secondary to the service-connected diabetes mellitus.  However, this is already part and parcel of the issue of service connection for an eye disorder currently in appellate status before the Board and a separate appeal for service connection for cataracts need not be separately perfected. 

The Veteran submitted additional private treatment records in April 2015, May 2015, and May 2016.  While the most recent supplemental statement of the case, dated in December 2014, does not include review of these records, the representative waived agency of jurisdiction (AOJ) review of this evidence in the first instance.  See June 2016 correspondence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

The issues of increased rating for diabetes mellitus and hypertension and whether new and material evidence has been received to reopen service connection on a direct basis for gastrointestinal and sleep disorders have been raised by the record, see October 2010, February 2011, and April 2011 written statements from the representative, and were previously referred by the Board in May 2011.  These issues still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of an initial disability rating in excess of 20 percent for urinary incontinence, an initial disability rating in excess of 30 percent for PTSD, service connection for right ear hearing loss, a back disorder, an eye disorder, migraine headaches, a gastrointestinal disorder, and a sleep disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Left ear hearing loss disability was "noted" at service entry.

2.  The Veteran's left ear hearing loss did not permanently increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is remanding the issues of an initial disability rating in excess of 20 percent for urinary incontinence, an initial disability rating in excess of 30 percent for PTSD, service connection for right ear hearing loss, a back disorder, an eye disorder, migraine headaches, a gastrointestinal disorder, and a sleep disorder, and entitlement to a TDIU; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  

In this case, with respect to the issue of service connection for left ear hearing loss, notice was provided to the Veteran in September 2004 and January 2005, prior to the initial adjudication of the claim in April 2005.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection for left ear hearing loss is being denied; hence, no rating or effective date will be assigned with respect to this claimed disability.  Dingess/Hartman, 19 Vet. App. 473.  As such, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, articles submitted by the Veteran, and lay statements.  

The evidence of record indicates that the Veteran was awarded disability benefits by the Social Security Administration (SSA).  See July 2008 SSA notice of decision.  As will be discussed below, the Board finds that the weight of the evidence demonstrates that the Veteran had preexisting left ear hearing loss noted at service entry and the left ear hearing did not worsen in severity beyond its natural progression during service (a necessary element for service connection by aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306).  As the weight of the more contemporaneous and probative evidence is against a finding that left ear hearing loss permanently worsened "in" or "during" service, there is no reasonable possibility that post-service treatment records, including SSA disability records that would not include a retrospective aggravation opinion, could aid in substantiating the claim by showing worsening of the left ear hearing loss "in" or "during" service, but would only show the current degree of disability years after service.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 
38 C.F.R. § 3.159(c)(2).  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in February 2013.  A VA medical opinion was obtained in November 2014.  The Board finds that the February 2013 VA examination reports and November 2014 VA medical opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for left ear hearing loss.  The February 2013 VA examiner personally interviewed and examined the Veteran, including eliciting a history, and conducted audiometric testing.  While the February 2013 VA examiner did not have the claims file to review, the November 2014 VA examiner reviewed the lay and medical evidence associated with the claims file, including the February 2013 VA examination report, and provided opinions with supporting rationale.   

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  See February 2013 VA examination report.  While sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015), as discussed below, the Board finds that the Veteran's preexisting left ear hearing loss was "noted" at entrance into service and did not permanently increase in severity during service; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  In a December 2004 written statement, the Veteran stated that he was exposed to noise for months from mortar attacks, gunfire, helicopter rides, and general fire fights while deployed in the Republic of Vietnam.  The Veteran asserted that this in-service noise exposure caused his current hearing loss disorder.  See also May 2004 claim, May 2009 Court brief.  

In a March 2006 substantive appeal (on a VA Form 9), the representative contended that the Veteran's hearing worsened during active service and, as such, service connection should be granted.  In the May 2009 Court brief, the representative contended that the Veteran served two periods of active service, no hearing loss was noted prior/during the first period of service (February to June 1967), and as such, contends that the presumption of soundness should attach and service connection should be granted.  

After a review of all the evidence, lay and medical, the Board finds that service connection is not warranted for the Veteran's left ear hearing loss.  In this case, the evidence shows that the Veteran had preexisting left ear hearing loss that was "noted" at entrance into service that did not increase in severity during service.  Despite the representative's contentions in the May 2009 Court brief, the Board finds that the Veteran's left ear hearing loss was "noted" during induction prior to the February to June 1967 period of ACDUTRA. 

A May 1966 pre-induction physical examination report reflects that audiometric testing was not recorded and only a whisper voice test was administered.  Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  A December 1966 audiogram, conducted prior to the Veteran's first period of service beginning in February 1967, reflects the following converted auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
25
40

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  The December 1966 audiometric testing, conducted in association with the Veteran's induction into the Reserves and prior to the periods of ACDUTRA or active service, reflects a puretone threshold at 40 decibels at 4000 Hertz for the left ear - i.e., reflects a preexisting left ear hearing loss disability.  Id.  

The June 1967 physical examination report following the Veteran's period of ACDUTRA reflects that audiometric testing was not performed and only a whisper voice test was administered.  A physical profile of H-1 was recorded.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).    

The Veteran's left ear bilateral hearing loss was again "noted" on the April 1968 enlistment physical.  An audiogram conducted showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-10
-5
0
40

The military physician noted that the Veteran had defective hearing under the summary of defects and diagnoses and a physical profile of H-2 was recorded.  The audiometric testing reflected a puretone threshold at 40 decibels at 4000 Hertz for the left ear - i.e., reflects a preexisting left ear hearing loss disability.  38 C.F.R. § 3.385.  Further, the April 1968 service examiner specifically noted defective hearing upon entrance into service.  38 C.F.R. § 3.304(b); cf. McKinney v. McDonald, 28 Vet. App. 15, (2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C.A.		 § 1111).  

As the left ear hearing loss was noted at service entrance, the presumption of soundness at entry into service does not attach to the left ear 38 U.S.C.A. § 1111.  As the Veteran's pre-existing left ear hearing loss disability was noted at the time of entry into service, service connection for left ear hearing loss may be granted only if it is shown that the left ear hearing loss disability worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A.     § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  The primary question then is whether the preexisting left ear hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation of the preexisting left ear hearing loss disorder during service, in this case, the Board finds that the weight of the evidence shows that the preexisting left ear hearing loss that was noted at entrance into service did not in fact increase in severity during service.  Throughout the course of this appeal, the Veteran has reported that he was exposed to acoustic trauma from mortar attacks, gunfire, and helicopter rides, while deployed in the Republic of Vietnam.  See e.g., February 2013 VA examination report.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  However, while the Veteran had such acoustic trauma in service, the Board finds that the weight of the evidence demonstrates no permanent worsening of the preexisting left ear hearing loss during service. 

First, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or the ears or other relevant complaints or treatment of the ears or relevant system.  Audiometric testing conducted at the September 1969 service separation physical reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
Not listed
50

Under summary of defects and diagnoses, the military physician noted "deafness, partial, left" and a profile of H-2 was again recorded.

At the February 2013 VA examination, the Veteran denied pre- and post-military occupational noise exposure as well as in-service noise exposure.  Audiometric testing was conducted reflecting current left ear hearing loss.  As the claims file was not available, the February 2013 VA examiner was unable to render an opinion.

In the November 2014 VA medical opinion, the VA examiner opined that it is not likely that the left ear hearing loss is a result of or was aggravated by military noise exposure.  The VA examiner noted that review of the service treatment records indicated preexisting left hearing loss at the time of the Veteran's entrance into active service.  The VA examiner noted that hearing levels at service separation were essentially unchanged from those obtained at the time of enlistment.  The reasonable and necessary inference from the VA examiner's opinion is that the left ear hearing loss did not worsen during service as it was essentially unchanged from service enlistment to service separation.    

The Board finds that November 2014 VA medical opinion is highly probative evidence that the Veteran's left ear hearing loss did not worsen during service.  There is no indication that the November 2014 VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service noise exposure or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the hearing loss disorder and had sufficient facts and data on which to base the conclusion.  Additionally, the examiner took into account the audiometric test results from the Veteran's enlistment and separation physicals when coming to conclusions.  Therefore, the Board finds that the November 2014 VA medical opinion is of great probative value.

Finally, in a November 2004 written statement, Dr. G.C. recorded a history of the Veteran having progressive hearing loss since service in about 1970 and had a lot of noise exposure.  The medical opinion by Dr. G.C. does not address whether the Veteran's preexisting left ear hearing loss increased in severity during service, but only addresses worsening after service.  As such, the Board accords the November 2004 written statement from Dr. G.C. low probative weight because it does not provide an opinion as to whether the preexisting left ear hearing loss was aggravated by service (i.e., worsened during service).   

As the Veteran's left ear hearing loss disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting left ear hearing loss by service.  Because the evidence does not demonstrate worsening of left ear hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting left ear hearing loss that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting left ear hearing loss is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is denied.


REMAND

SSA Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  A July 2008 SSA notice of decision (submitted to VA by the Veteran in May 2016) notes that the Veteran was receiving SSA disability benefits due to a cognitive disorder, not otherwise specified (NOS), mild scoliosis, diabetes (of which the urinary incontinence is a symptom), hypertension, migraine headaches, significant hearing loss, a history of prostate cancer, and a history of syncope and glaucoma.  The SSA notice of decision specifically notes evidence that does not appear to be of record, including a medical statement from the Veteran's former primary care provider, expert testimony from a vocational expert, and a psychological report.  The medical records supporting the award of SSA disability benefits have not been associated with the claims file.  There is a possibility that the SSA records are relevant to the issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz, 590 F.3d 1317 (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2).
 
Initial Disability Rating for PTSD

The December 2014 rating decision, in pertinent part, granted service connection for PTSD and assigned a 30 percent initial disability rating effective May 17, 2004.  In Mach 2015, through the representative, the Veteran filed a timely notice of disagreement with the initial disability rating assigned for the PTSD. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The March 2015 notice of disagreement was properly filed with the AOJ.  As the decision notice was sent prior to March 24, 2015, the notice of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of an initial disability rating in excess of 30 percent for the PTSD for further procedural action.        

Service Connection for a Back Disorder  

The Board finds it unclear from the evidence of record whether the Veteran has currently diagnosed lumbar spine arthritis/degenerative joint disease.  The February 2013 VA examination report appears to indicate that imaging studies of the thoracolumbar spine were performed and results were available for review (however no such imaging studies/reports appear to have been completed) and reflected documented arthritis.  However, the February 2013 VA examiner went on to note that the diagnosis of arthritis was "by history" based on the Veteran's report that he had been diagnosed with degenerative joint disease of the spine.  Conversely, a February 2013 private x-ray report notes multilevel degenerative disc disease and facet arthropathy of the lumbar spine.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to whether the Veteran has current diagnosed lumbar spine arthritis.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.     


Service Connection for an Eye Disorder

Pursuant to the May 2011 Board remand instructions, the Veteran was afforded a VA examination in February 2013 to assist in determining the nature and etiology of the claimed eye disorders.  An addendum medical opinion was obtained in November 2014.  The VA examination report notes diagnoses of bilateral cataracts and open angle glaucoma.  While providing opinions with supporting rationale that the Veteran's current diagnosed open angle glaucoma was not incurred in or caused by service or caused or aggravated by the service-connected diabetes mellitus, the February 2013 VA examiner did not provide any opinions with respect to the diagnosed cataracts.  

Further, an August 2014 private treatment record notes additional diagnoses relating to the eyes of filtering bleb, tarsitis, blepharoconjunctivitis, and pseudophakia.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether any of these eye disorders were incurred in or caused by service or caused or aggravated by the service-connected diabetes mellitus.  Based on the above, the Board finds that an additional VA medical opinion is necessary as there remains some question as to the etiology of the claimed eye disorders.  See id.     

Service Connection for Migraine Headaches

In the February 2013 VA examination report, the VA examiner opined that the Veteran's migraine headaches were less likely as not caused by any of the service-connected disabilities, including nephropathy with hypertension, and there was no documentation of the headaches by any service-connected disability.  The VA examiner did not provide a rationale for these opinions.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake,	 22 Vet. App. 295, 304 (2008).  

Further, in a February 2008 substantive appeal (on a VA Form 9), the representative contended that there is a well-known link between the Veteran's migraine headaches and the medications used to treat his service-connected disabilities, including glyburide (an oral diabetes medicine used to help control blood sugar levels).  The representative submitted a drug information sheet on glyburide, which   notes that headaches can result from low blood sugar that may occur when too much glyburide is taken.  The February 2013 VA examiner did not address whether the Veteran's diabetes medications caused or aggravated his migraine headaches.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the migraine headaches.  See McLendon, 20 Vet. App. at 83-86.

Service Connection for Gastrointestinal and Sleep Disorders

The Veteran contends that the gastrointestinal and sleep disorders are secondary to the service-connected PTSD.  See April 2011 written statement from the representative.  In a May 2009 Court brief, the representative contended that the Veteran's gastrointestinal disorders could also have been aggravated by the service-connected residuals of prostate cancer, incontinence, or diabetes mellitus.  The evidence of record reflects that the Veteran has currently diagnosed sleep apnea.  See e.g., November 2011 VA treatment record.  The evidence of record also notes current gastrointestinal disabilities, including esophageal reflux.  See August 2011 VA treatment record.  

In April 2011, the representative submitted articles and abstracts entitled "Sleep Problems, PTSD Widespread Following Sept. 11" and "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" with regard to the relationship, if any, between sleep disorders, to include sleep apnea, and PTSD.  The representative contended that PTSD may either cause or aggravate sleep apnea.  The representative also submitted articles entitled "PTSD and Physical Health" and "Reliving Trauma - Post-Traumatic Stress Disorder" with regard to the relationship, if any, between gastrointestinal disorders and PTSD as well as May 2007 congressional testimony by the Director of the National Institute of Mental Health noting that "significant health problems are more likely to occur in individuals with PTSD . . . particularly . . . gastrointestinal problems."  The representative contended that there is proof of an increasingly accepted association or interrelationship in current medical literature between PTSD and gastrointestinal disorders.  

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed gastrointestinal and sleep disorders were caused or aggravated by the service-connected PTSD.  The Board finds that remand is required to obtain a medical opinion regarding these claims.  38 C.F.R.	 § 3.159(c)(4); McLendon at 83-86.   

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2016 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran contended that he is unable to secure or follow any substantially gainful occupation due to the service-connected diabetes mellitus, prostate cancer, and cognitive disorder (which could be PTSD) as well as the non-service-connected glaucoma, hearing loss, and neuropathy. 

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the initial rating issue decided herein (the urinary incontinence is secondary to the service-connected diabetes); however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issues of an initial disability rating in excess of 20 percent for urinary incontinence, an initial disability rating in excess of 30 percent for PTSD, service connection for right ear hearing loss, a back disorder, an eye disorder, migraine headaches, a gastrointestinal disorder, and a sleep disorder, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of an initial disability rating in excess of 30 percent for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

3.  After all available evidence has been associated with the record, the AOJ should review the evidence, determine if further development is warranted for TDIU, and take any additional development as deemed necessary.  

4.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

5.  Then, schedule a VA examination(s) to assist in determining the etiology of the claimed back disorder, eye disorders (other than open angle glaucoma), migraine headaches, gastrointestinal disorder, and sleep disorder.  The VA examiner should review the claims folder.  The examiner should diagnose all current back, eye, headache, gastrointestinal, and sleep disabilities and offer the following opinions with supporting rationale:

A.  Back Disorder

Does the Veteran have currently diagnosed lumbar spine arthritis? The VA examiner should note and discuss (1) the February 2013 VA examiner's notation that imaging studies of the thoracolumbar spine documented arthritis and degenerative joint disease "by history" and (2) the February 2013 private x-ray report noting multilevel degenerative disc disease and facet arthropathy of the lumbar spine.

B.  Eye Disorder 

Please render a separate opinion for each diagnosed eye disorder.  The VA examiner should note the August 2014 private treatment records reflecting diagnoses of cataracts, filtering bleb, tarsitis, blepharoconjunctivitis, and pseudophakia.  

Is it at least as likely as not (50 percent or greater probability) that each current eye disorder was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that each current eye disorder was caused by the service-connected diabetes mellitus?

Is it at least as likely as not (50 percent or greater probability) that each current eye disorder was aggravated (chronically worsened in severity beyond a natural progression) by the service-connected diabetes mellitus?

C.  Migraine Headaches

Is it at least as likely as not (50 percent or greater probability) that the migraine headaches were caused by a service-connected disability? 

Is it at least as likely as not (50 percent or greater probability) that migraine headaches were aggravated (chronically worsened in severity beyond a natural progression) by a service-connected disability?  In rendering the requested opinions, the VA examiner should note and discuss the impact, if any, of diabetic medications, specifically glyburide, on migraine headaches.

D. Gastrointestinal Disorder

Is it at least as likely as not (50 percent or greater probability) that each current gastrointestinal disorder was caused by the service-connected PTSD, prostate cancer, incontinence, or diabetes mellitus?

Is it at least as likely as not (50 percent or greater probability) that each current gastrointestinal disorder was aggravated (chronically worsened in severity beyond a natural progression) by the service-connected PTSD, prostate cancer, incontinence, or diabetes mellitus?

In rendering the requested opinions, the VA examiner should note and discuss the articles submitted by the Veteran regard to the relationship, if any, between gastrointestinal disorders and PTSD.

E.  Sleep Disorder 

Is it at least as likely as not (50 percent or greater probability) that each current sleep disorder, to include sleep apnea, was caused by the service-connected PTSD?

Is it at least as likely as not (50 percent or greater probability) that each current sleep disorder, to include sleep apnea, was aggravated (chronically worsened in severity beyond a natural progression) by the service-connected PTSD?

In rendering the requested opinions, the VA examiner should note and discuss the articles submitted by the Veteran regard to the relationship, if any, between sleep disorders, to include sleep apnea, and PTSD.

6.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record and readjucate the remaining issues on appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


